EATTOMNEYGENERAL
                                          Q,P TEXAS
                                         AUSTIN      si.TExAe
PRICE   DANIEL
ATTORNEY GB.VER.u
                                        November         20,    1951

                                                          opinion Ro. v-1349
          vouncy irrcoruey
          Bale County                                     Re:    Authority       of   the   com-
          Plsfnvier,Texas                                        mi8ai.onere~~  aourt to
                                                                 prorate special road
                                                                 tax   proceeds  among  the
          Dew       sir:.                                        comeisaioners    I precincts.
                               Your    request     for     an    opiaFon reed8 in pert au
          r0110vst
                         "1 have been requested                     by the      Coplpia-
                    sioners Court of Hale Count7                     to,request
                    an      opiriion    of   the   Attorney       General to the
                    folloviag question:

                    ty thbre va8 a levy of $0.15 on eech $100
                    valuation for a special road tax under
                    Chepter 4, Title 116 of,Vernon*sAnnotat-
                    ed Civil Statutes.      There is no question
                    88 to the legelity of the special rosd
                    ,tex. The Court 0180 levied,$0.03on each
                    $100 veluotion for the generel roed odd
                    bridge fund. Under the budget it vos pro-
                    ~videdthet tM texer collected under the
                    ~apeclalrosd tex vould be pafd into the
                    road end bridge fund for each of the four
                    Cowlssionera       Prealucte in proportionto
                    tha  amount  of taxes collected tithio lech
                    Comiaaiouerb Precinct.
                            “By rehsolution    of tha County Commis-
                    aionem Court et t&ir          meeting held the
                    8th .of October, 1951, it VBU provided
                    that the taxer,collected under the $0.15
                    per $100 velwtioa :Sorthe special row3
                    tu’ehould be divided epusllp among the
                    tour    commissioners     Precinats Vithout m-
                    gamaigtthe        amounts  collected in eech
                                 . The budget vae edopted provid-
                    lm’ dirt&m lcroordfagto pnoinats.
    Hon. Joe L. Cox, page 2      (V-13&i)     ~


.
              "QUESTfOBs Should the taxes collect-
         ed under the 8818 levy ~forthe special
         road tax he expended in each Cow1881onsrs
         Precinct in propbrtion to the amount or
         taxer collected in each precinct, or may
         the same be divided into four equsl parts
         vlthout regard to the amounts collected
         in each preainct?n
              Article 6790, V.C.S., ao4lfled in Chspter 4,
    Td;;; 116 of the Revised Civil Ststutes oi 1925, pro-      y
         :   :                                                 *

                "The coami~~l.one~      court shall order
         so elect.$onupon preaentatloato it at ray
         ngulw session of s petition signed w
         two hundred qualttled voters snd property
         tax payers 0r ths county, or a petition
         of Slftg persons so qusllflsd in a           pollt-
         10s~   aubdlvlsionor defined dlstrlc     T of
         the couky, requesting         Bald court to or-
        der an election to determine vhethsr said
         court shall levy upon the property vlthin
         arid territory a road tax not to exceed
        fifteen cents on the one hundred dollars
        vorth of propetiy, under the provlsiona
         of the amendment of 1889 to the Constitu-
        tion of the State of Texas, adopted tn’
        1890.     Said cowt msy act on auah petition '
        without notlee, sod may mske atiorder for
        such election, fixl~g the amount to be \1
         levied, not to exaesd ilf'teencents on
        the arm hun4Ad dollsam, ths election to
        teks lace St sly tin theresftsr,not
        leas ?hsn twenty nor mom thsn niuty            days
        ;rc$ the dot. o? uklty ths otie~there-
              . Upon8 petition       89.8-a  w  8 trjoritr
        0r ti+    ~~iifi88      tax p8ri    voters of a
        portion of saj countf or "g      0 srg polltlca,,"3
        aubdlvlalonof snf county, to sald'court
        requestingthat suoh po~lon of said county
        or polltlosl 8ubdlvl8lOnlhsll be crarted
        as a deilosd d%strict, ths said must ahal+
        declsrr,such tsmltory s Qe?l~ae#district
        and spmsd the order for 8sn upomths mla-
        utes OS ssid courtp provided tb petltloa
        aiorosaid     shall deflns w met08 snd bounds
        tho terrltom desimd to k so incorporstod
        in rwh def%lpbddistrict.”
I   .




          ~on.~Joe L. Cox, Page 3                (V-1349)



                        In construingthis provlslon it was held in
          Attorney     Cenerel Opinion O-2091)(1940):
                       '%leare of the opinion that the tax
                 money levied and collected for the geaer-
                 al purpose of building end maintaining
                 the public roads in #Bid county under the
                 DrOViBiOnB Of $BCtiOn 9. Article 8 Of the




                          You     have BtBted    that the       mQBt   recent Order o?
          the   CorPllliBBiOZlel’B’    court    Of   Hale    COW&Jr    BppOrtiODlr         th0
          funds from the BpeCiBl road                tBX    eqU#lly    BmOll@     thB     iOUr
          COmmiBBiOMrB’  pmCinCt8     Of the          Whether
                                                            County.                     this
          order is a proper one turns    upon the questlon OS vhe-
        . ther the division of the funds in this manner vaa made
          srbltrsrilpvithout ragard to the condition of the roads
          of the county or whether, on the othe$ hand, the court
          la the exercise of its discretion hed~:determlned   that
          ths condition of the rOBd8 juBti?led such a dlvlBion.
                        In   3tOVBll    V. Shivers, 129 28X.  256, iO3 S.W.
          28 363 (1937), the court said that the.provisions of
          Articie‘2351,V.C.S.,            giving the comm~abionera4court
          the povsr, among other things, to exercise geMrB1 COU-
          trol over all roBd8, highva~s, Serrie ',end bridge8 in
          ths county contsmplatedthat            all rOBd2 end bridges of
          the county should be q #intBlUed,repai$ed, sad Improved
          vhea necsaaary, as the aonditlona might reQulre, regard-
           leas of the Precinct in vhlch the road vere located.
          TtleCourt     further SBld that 8lhgBtiO 4 BBttin&         Out  that
          the  coamlBaionarat         couti'hsd estsbllsh 8 a fixed policy
          of rohanically dlvid1ng the road and sridge fund into
          four eQU#l part8          end allottl~ it to the iOUr pW2iUOt8
          OS the countf vithout ragard to ths condition and Mods
          O? th8 ro#dB excluded the ideB OS the BXerCiBe            Of SW,
          di#Cmtlon       baaed upon a consideretionof nBceBBity         sad,
          oond1tions of the roads and bridges. However, under
          tl$elater case of Gerland v. Sanders, 114 3.W.28 302
           (Pox. Civ. App.:.&gjS;         error dram.), it is clear than an
          y;      ~~lsion at@n&...Lhe        precincts is not an arbitrary
                                                     taioQ.iB in fBCt bBBed
          on 8 con                                   bt$&tha   roBd8 10 the
          VBrlOUB plWCinCtS.'            ,~,
                                          ~.
                                          ..I.,.
                                            .~
                                             ..~
                                               ,.‘.,


                                                                            :..

                             ‘
xon. Joe L. cox, pege 4   W-1349)



          We think the conclusionto be dram from
these caeee Is that ii the conmte~loners~court in
the exerclee of its discretion determines that the
condition o? the roads of the county ae e vhole jueti-
iha 8 divieion 8moag the vsrious precinct8 ia squel
amounta, the division Is a proper one. The aecessi-
tie8 of the road system of the county involve fact
qq@stions to be determinedby the commieeionere~court,
et&#;of courm, thlr oiiicb vould hrve no power to
determlue whetherthe court had abuwd Its discretion
la any particulrr c~eue. Since you heve not indiceted
vhethe~,theComiea~onere~ Court   of lisleCounty baeed
ita order on e coneldentlon of theee coaditlone,w
ara burrblrto exprera en opinion aa to the propriety
of the prder.


            Taxes collected under a levy of e
     epeetrl med tex pursuetatto Alrtiele6790,
     V.C.SL. 8r7 be expended for the tmetiruo-
     t160 sad msintenence of roads in the coun-
     ty a8 the commlsaioneraI court may deter-
     I&WI In the exercise of Its aounildlecre-
     tton,   breed ou a considerationof the oon-
     dttioa   iad necessity of the roede oi the
     eaunty.    Att'7 Gen. Op. O-2094 (1940).

APPlmtD t                           Yours   very   truly,
J. C. Davir, Jr.                      PiICB DANIEL
county Arreira Divistoa             Attorney Qenerel
tverett Hutohlaeon
Executive AIlsSstant ”

Cha.rlesD. Methews                          John Reeves
Fiiyt Asslstent                               Assistant
JR:wh